Citation Nr: 0702923	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for adjustment disorder 
with anxiety, depression, panic disorder in remission and 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to 
March 1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the veteran's 10 
percent rating for adjustment disorder with anxiety and 
depression, panic disorder in remission to 30 percent, 
effective April 23, 2004.  By rating decision of October 
2004, the veteran's disability was recharacterized to include 
PTSD, and the rating was confirmed and continued.  The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1992).  Therefore, the claim for a higher 
rating for PTSD is still in appellate status.

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's adjustment disorder with anxiety, 
depression, panic disorder in remission and PTSD is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

2.  The veteran's adjustment disorder with anxiety, 
depression, panic disorder in remission and PTSD does not 
more nearly approximate occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
adjustment disorder with anxiety, depression, panic disorder 
in remission and PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in June 2004 which asked 
her to submit certain information, and informed her of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate her claim.  In accordance with the 
duty to assist, the letter informed the appellant what 
evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
she had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help her get evidence 
such as medical records, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what 
she needed to show for an increased rating claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claim.  This was accomplished in this 
case.  The Board, therefore, concludes that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of her claim on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  She was offered a 
hearing, and did not report. She filed a motion to reschedule 
her hearing.   The Veterans Law Judge (VLJ) she was scheduled 
to appear before in April 2006, reviewed her motion and 
determined that she did not show good cause for failing to 
appear at the scheduled hearing and for failing to provide a 
timely request for a new hearing date.  The motion was denied 
and no new hearing was rescheduled.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Increased Rating

Service connection was established for adjustment disorder 
with anxiety and depression, panic disorder in remission by 
rating decision of September 2003.  arch 2003.  A 10 percent 
evaluation was assigned, effective from December 2002.  By 
rating decision of August 2004, the RO increased the 
veteran's 10 percent rating for adjustment disorder with 
anxiety and depression, panic disorder in remission to 
30 percent, effective April 23, 2004.  By rating decision of 
October 2004, the veteran's disability was recharacterized to 
include PTSD, and the rating was confirmed and continued.  
This evaluation has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9411.  

After scrutinizing the evidence -- which consists of reports 
of a June 2004 VA psychiatric examination and VA outpatient 
treatment reports from April 2004 to September 2004, and 2004 
letters from A.M.I. PhD-- it is the Board's conclusion that 
the veteran's symptoms remain most consistent with no more 
than the schedular criteria for a 30 percent rating 
throughout the appeal period.  The evidence does not support 
a higher rating for adjustment disorder with anxiety, 
depression, panic disorder in remission and PTSD.  

In this regard, the evidence shows the presence of an 
anxious, angry and depressed mood.  Her affect has been 
described as tense.  She has sleep disturbance, recurrent and 
distressing thoughts related to the sexual assault and 
nightmares.  She also has been found to have increased 
psychological arousal.  She has no major mood swings and no 
suicidal or homicidal ideation.  She has no obsessional 
rituals, no abnormal thought process, no impaired judgment, 
or impaired abstract thinking.  She has difficulty sustaining 
normal social relationship, and was quite avoidant and angry.  
During this time, she was treated with Paxil and had become 
less depressed, and started psychotherapy on a weekly basis.  
She describes periodic panic attacks, but does not indicate 
that they occur on more than a weekly basis.  She also 
indicated that the panic attacks are controlled by Paxil.  
Her therapist indicated that she continues to experience 
recurrent and distressing thoughts and dreams of her military 
sexual trauma with increased symptoms of physiological 
arousal since the trauma occurred.  She is also followed for 
medical management of her PTSD symptoms.  Although she 
complains of impaired concentration, she is presently a 
college student and reports a GPA of a 3.9.  

On this record, the Board considers the evidence to 
satisfactorily show occupational and social impairment with 
occasional decease in work efficiency and intermittent 
periods of inability to perform occupational tasks as to 
establish no more than a 30 percent schedular evaluation.  
The evidence does not show deficiencies in most areas due to 
stereotyped speech, panic attacks more than once a week, 
impairment of short and long term memory, impaired judgment 
or impaired abstract thinking.  As such, the Board does not 
consider the disability picture presented to warrant a rating 
higher than 30 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score was noted to be 55 at 
in an April 2004 VA treatment report and during a June 2004 
VA examination, it was shown to be 65.  The 55 to 65 GAF 
score is reflective of mild to moderate symptomatology.  This 
continuum goes from having some difficulty with social, 
occupational, and school functioning, to moderate 
difficulties in these areas with few friends, and conflicts 
with peers and co workers.  In this case, the veteran reports 
that she has difficulty sustaining normal relationships and 
due to her inservice attack, she still avoids men, such as 
rescheduling her June 2004 VA examination in an effort to 
obtain a female examiner.  A letter was also written on her 
behalf by a person who described herself as a close personal 
friend, and who indicated, in pertinent part, that the 
veteran struggle with trust, even with someone who is a 
proven friend and confidante.  She however, attends college, 
has advanced goals for herself, and maintains an A average.  
This appears to be evident of symptomatology no more than 
moderate in degree, and in line with the 30 percent 
symptomatology, throughout the appeals period.  The 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased rating for 
adjustment disorder with anxiety, depression, panic disorder 
in remission and PTSD in excess of 30 percent is not in 
order.





ORDER

An increased rating for adjustment disorder with anxiety, 
depression, panic disorder in remission and PTSD, is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


